Citation Nr: 0709829	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  98-02 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for PTSD.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat while serving in Vietnam.

2.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the presence of three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressors.  See 38 C.F.R. § 3.304(f).

With respect to the first element, a VA physician diagnosed 
the veteran with PTSD in June 2002.  The veteran's VA 
outpatient treatment records indicate a number of his claimed 
stressors including the death of a friend identified as 
"Buckler" or "Butler" and another friend by the nickname 
"Alejandro," "Handy," "Andy," or "Randy."  He alleged 
that when he first arrived in Vietnam, a bus transporting his 
unit was attacked and two U.S. soldiers onboard were killed.  
The veteran also claimed he witnessed two dead Puerto Rican 
guards with their throats slit, three dead Vietnamese 
soldiers, and one decapitated Vietnamese soldier.

The central issue in this case is whether the record provides 
supporting evidence that a claimed stressor actually occurred 
in service.  The evidence necessary to establish verification 
of a stressor depends on whether the veteran was "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors relate to combat, VA 
must accept the veteran's lay testimony regarding the 
reported stressors as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In the instant case, no competent evidence shows that the 
veteran engaged in combat with an enemy force.  His available 
service medical records show that he served with the 512th 
Quartermaster Company from September 1971 and was reassigned 
to the 624th Service and Supply Company in January 1972, 
where he served as a clerk typist.  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Due to the veteran's lack of combat, his testimony 
alone is insufficient proof of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).    

The Board is unable to verify an in-service stressor because 
the veteran did not submit detailed information concerning 
these alleged incidents.  As noted above, VA diagnosed the 
veteran with PTSD based on statements that a friend in his 
unit with the nickname "Handy," "Andy," or "Randy" had 
died but VA could not identify anyone fitting this 
description.  VA was unable to locate battalion daily 
journals for either of the units to which he was assigned and 
a search of monthly reports also failed to identify the 
soldier with the aforementioned nicknames.

In September 2005, VA searched morning reports for remarks 
regarding "Butler" or "Buckler" and "Alejandro."  
Unfortunately, VA was unable to find any remarks regarding 
these alleged individuals.  VA also searched the morning 
reports for information about the veteran riding a bus that 
was attacked in which two soldiers were killed in action.  VA 
did not find any information that would verify the veteran's 
claimed stressors.

Simply stated, none of the claimed stressors is verifiable 
based on the information given by the veteran.  The absence 
of verifiable traumatic events provides evidence against his 
claim.

The Board must find, based on a review of the veteran's 
statements to the VA over several years that his statements, 
overall, provide evidence against this claim.  Simply stated, 
his stressor statements are very vague, he does not supply 
full names of servicemen or significant details regarding the 
events in service. 

After reviewing the record, the Board finds that the veteran 
has not provided sufficient evidence to verify the occurrence 
of a claimed in-service stressor.  The determination of the 
sufficiency (but not existence) of a stressor is exclusively 
a medical determination for mental health professionals, who 
are "expert" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing PTSD diagnoses."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  In the instant case, although the 
veteran has a diagnosis of PTSD, the Board finds no credible 
evidence which verifies any of his claimed in-service 
stressors.

Indeed, the veteran did not submit any evidence (such as lay 
statements from other soldiers) to verify his claimed 
stressors.  Moreover, verification of the veteran's claimed 
stressors is not possible based on the nature of the 
stressors and the lack of details provided.  For example, his 
contention that several deaths resulted from a bus attack and 
an attack on the base would not be documented in his service 
medical records.  The veteran, while citing his VA treatment 
for PTSD and informing the RO of this treatment in a timely 
manner, repeatedly failed to provide necessary details 
concerning the date, full name, and the circumstances of his 
claimed in-service stressors.  

The veteran also was unable to provide a timeframe for the 
alleged deaths of two Puerto Rican guards, three dead 
Vietnamese soldiers, and two decapitated Vietnamese soldiers.  
In Fossie v. West, 12 Vet. App. 1, 6-7 (1998), the Court held 
there is no duty to assist where the veteran's statements 
concerning in-service stressors are too vague to refer to the 
U.S. Army and Joint Services Records Research Center, as in 
this case.  The Court held that the duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he can not passively wait for it when he may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Considering the minimal details provided by the 
veteran concerning his claimed stressors, VA has satisfied 
its responsibilities to assist the veteran in connection with 
the current claim.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Indeed, the Board is not obligated to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present when enemy attacks occurred would strongly suggest 
that he was exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks 
during time that veteran was stationed at the base).  In 
other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  Further, corroboration 
of a stressor's every detail is unnecessary.  Suozzi v. 
Brown, Vet. App. 307, 311 (1997).  However, the Board in this 
case finds that the veteran's stressors do not provide a 
basis to grant service connection for PTSD.  The veteran's 
statements, even in light of Pentecost, do not provide a 
basis to obtain more information regarding the alleged 
stressors or provide a basis to grant PTSD.  In contrast to 
the Pentecost case, there is no competent evidence that the 
appellant was in a combat situation or subjected to an enemy 
attack.  Further, the Board finds that the service and post-
service record, as a whole, provides evidence against his 
stressor claims.

In short, since the veteran failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).

The Duty of Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, a May 2001 letter (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, since the veteran failed to provide detailed 
information which would enable VA to conduct a meaningful 
search, no further development is required to verify his 
claimed stressors.  See Fossie, 12 Vet. App. at 6-7; Wood, 1 
Vet. App. at 193.

Hence, the RO has made all reasonable efforts to assist the 
veteran in the development of his claim.  While additional 
attempts to obtain information can always be undertaken, the 
Board finds that such an additional attempt, in light of the 
efforts already performed in this case, can not be justified.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


